Case 3:20-cv-00849-JAH-MSB Document 5 Filed 05/08/20 PageID.225 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10 STUART PARSONS, JR.,                         Case No. 3:20-00849-JAH-MSB
   INDIVIDUALLY, AND DBA
11 BAREFOOT SKI RANCH,AND                       ORDER GRANTING PLAINTIFFS’
   AS TRUSTEE OF PARSONS                        APPLICATION FOR TEMPORARY
12 RANCH & WILDLIFE TRUST,                      RESTRAINING ORDER AGAINST
                                                DEFENDANT AMERICAN WAVE
13               Plaintiffs,                    MACHINES, INC.
14 v.
15 AMERICAN WAVE MACHINES,
   INC.,
16
           Defendant.
17
18        On May 7, 2020, Plaintiffs STUART PARSONS, JR, INDIVIDUALLY, AND
19 DBA BAREFOOT SKI RANCH, AND AS TRUSTEE OF PARSONS RANCH &
20 WILDLIFE TRUST (collectively “Plaintiffs), filed a Motion for Temporary Restraining
21 Order and Preliminary Injunction (the “Motion”) against Defendant AMERICAN
22 WAVE MACHINES, INC. (“Defendant”). The Motion seeks, among other things, that
23 the Court immediately enter a temporary restraining order against Defendant, which
24 Plaintiffs claim to be necessary to prevent immediate irreparable injury to Plaintiff.
25 Based on the papers filed in support of Plaintiffs’ request for a temporary restraining
26 order, and good cause appearing therefore, IT IS HEREBY ORDERED THAT:
27        1. Plaintiff presents serious questions that go to the merits of this case.
28
                                                1                   Case No. 3:20-cv-00849-JAH-MSB
Case 3:20-cv-00849-JAH-MSB Document 5 Filed 05/08/20 PageID.226 Page 2 of 3




1       2. Plaintiffs have stated an immediate and irreparable injury for which a
2       temporary restraining order is appropriate in that Defendant is preventing
3       Plaintiffs from operating Plaintiffs’ business, potentially threatening the viability
4       of Plaintiffs’ business, exposing Plaintiff to potential legal liability to third parties
5       and consumers and exposing Plaintiffs to the very realistic potential of the loss
6       of good will and business reputation as a result of Defendant’s actions. Issuing
7       the TRO for a limited time will result in little to no harm to Defendant. In
8       balancing hardships, the scale tips sharply in favor of Plaintiffs.
9       2. Plaintiffs’ notice of the Motion on May 7, 2020, is sufficient notice of the
10      request for temporary restraining order such that no further notice is required.
11      3. Accordingly, Plaintiffs’ request for a temporary restraining order is
12      GRANTED as follows:
13             • Subject to the terms of this order, Defendant AMERICAN WAVE
14                MACHINES, INC. is prohibited from withholding any code or codes
15                that are required by Plaintiffs in order to operate Plaintiffs’ Perfect
16                Swell wave machine located at the BSR Surf Resort in Waco, Texas;
17             • Defendant AMERICAN WAVE MACHINES, INC. must provide or
18                input any code or codes necessary to render Plaintiffs’ Perfect Swell
19                wave machine operational within 24-hours after entry of this Order, and
20                such code or codes must be sufficient to ensure Plaintiffs’ Perfect Swell
21                wave machine remains operational for the lesser of either fourteen (14)
22                days, or until the date the Court rules on the Plaintiffs’ motion for a
23                preliminary injunction, or unless Defendant requests or consents to a
24                longer term;
25             • This Order is binding on Defendant AMERICAN WAVE
26                MACHINES, INC., and all of its officers, agents, employees, and
27                attorneys;
28
                                                2                   Case No. 3:20-cv-00849-JAH-MSB
Case 3:20-cv-00849-JAH-MSB Document 5 Filed 05/08/20 PageID.227 Page 3 of 3




 1            • Based upon this Court’s review of the record, the Court requires no
 2               security to be posted. Diaz v. Brewer, 656 F.3d. 1008 (9th Cir. 2011).
 3            • Defendant shall respond to Plaintiff’s Motion for Preliminary
 4               Injunction by May 14, 2020.
 5            • Plaintiff may file a reply by May 18, 2020.
 6            • The Court shall hear Plaintiff’s Motion for a Preliminary Injunction on
 7               May 20, 2020, at 1:30 P.M. (PST). The Preliminary Injunction hearing
 8               shall be conducted by telephone conference. The Court will provide
 9               counsel with instructions relating to the telephone conference call.
10            • This Order is entered and is hereby effective as of 6:00 pm (PST) on
11               May 8, 2020.
12       IT IS SO ORDERED.
13
14 Dated: May 8, 2020
15
16
17                                              _________________________________
                                                JOHN A. HOUSTON
18                                              United States District Judge
19
20
21
22
23
24
25
26
27
28
                                            3                  Case No. 3:20-cv-00849-JAH-MSB
